IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,356



                   EX PARTE VICTOR HUGO MARTINEZ, Applicant



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NO. 08-54099-K IN THE CRIMINAL DISTRICT COURT NUMBER
                     FOUR FROM DALLAS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to deliver a controlled substance and sentenced to eighteen years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        The trial court has determined, based upon the record, that trial counsel failed to timely file

a notice of appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-
                                                                                                       2

time appeal of the judgment of conviction in Cause No. 08-54099-K from the Criminal District

Court Number Four Judicial District Court of Dallas County. Applicant is ordered returned to that

time at which he may give a written notice of appeal so that he may then, with the aid of counsel,

obtain a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.



Delivered: May 26, 2010
Do Not Publish